DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, claim 1 of ‘147 teaches all the limitations of instant claim 1.

Regarding claim 2, claim 1 of ‘147 teaches all the limitations of instant claim 1.  Specifically, the processor determining a position of a rotation axis that is parallel to the optical axis based on the member of the imaging apparatus that is used for the imaging is inherent as an optical axis is defined by where the imaging unit is.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 3, claim 2 of ‘147 teaches all the limitations of instant claim 3. 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 4, claim 3 of ‘147 teaches all the limitations of instant claim 4. 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 5, claim 4 of ‘147 teaches all the limitations of instant claim 5. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 6, claim 6 of ‘147 teaches all the limitations of instant claim 6. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 8, claim 9 of ‘147 teaches all the limitations of instant claim 8. 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 9, claim 10 of ‘147 teaches all the limitations of instant claim 9. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 10, claims 10 and 12 of ‘147 teaches all the limitations of instant claim 10. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 11, claim 13 of ‘147 teaches all the limitations of instant claim 11. 

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 12, claim 14 of ‘147 teaches all the limitations of instant claim 12. 

Claims 13-14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 13, claim 15 of ‘147 teaches all the limitations of instant claim 13. 


Regarding claim 14, claim 15 of ‘147 teaches all the limitations of instant claim 14. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 15, claim 16 of ‘147 teaches all the limitations of instant claim 15. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 16, claim 17 of ‘147 teaches all the limitations of instant claim 16. 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 17, claim 18 of ‘147 teaches all the limitations of instant claim 17. 

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 18, claim 20 of ‘147 teaches all the limitations of instant claim 18. 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 20, claim 23 of ‘147 teaches all the limitations of instant claim 20. 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 21, claim 24 of ‘147 teaches all the limitations of instant claim 21. 

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 26 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 22, claims 24 and 26 of ‘147 teach all the limitations of instant claim 22. 

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 11,128,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 24, claim 28 of ‘147 teaches all the limitations of instant claim 24. 


Claim Objections
Claim 9 is objected to because of the following informalities:  The limitation “…the center position…” should be changed to “…a center position of the display…”.  Appropriate correction is required.

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7 and 19, the prior art of record fails to disclose calculating a second blur amount of the captured image signal in the other direction generated by rotation of the imaging apparatus around the second axis based on the second angular velocity and at least one of the first radius of gyration or the second radius of gyration, and corrects the calculated first blur amount and the calculated second blur amount, wherein the processor corrects the blur of the imaging apparatus based on a member of the imaging apparatus that is used for an imaging of the imaging apparatus.

Claim 23 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 23, the prior art of record fails to disclose calculating a second blur amount of the captured image signal in the other direction generated by rotation of the imaging apparatus around the second axis based on the second angular velocity and at least one of the first radius of gyration or the second radius of gyration, and corrects the calculated first blur amount and the calculated second blur amount, wherein the processor changes method of calculating the first blur amount and the second blur amount depending on whether the imaging is performed using the first member or the second member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakamatsu (US 2012/0315025 A1) teaches correcting shake using a calculated radius of gyration (fig. 6).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        6/18/2022